Citation Nr: 1243699	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a right acetabular impingement, status post right hip arthroscopy.  

2.  Entitlement to an initial disability rating greater than 10 percent for a right genitofemoral nerve neuropraxia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service from June 2004 to January 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board is adjudicating the issue of an increased rating for a right genitofemoral nerve neuropraxia.  However, the issue of an increased rating for a right hip impingement disorder, status post right hip arthroscopy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum 10 percent rating for a right genitofemoral nerve neuropraxia.

2.  The evidence also demonstrates "mild" neuropathy in the right femoral nerve (anterior crural nerve), associated with the service-connected right hip injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent a right genitofemoral nerve neuropraxia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code 8599-8630 (2012).

2. The criteria are met for a separate initial disability rating of 10 percent, but no greater, for neuropathy of the right femoral nerve (anterior crural nerve), associated with the Veteran's service-connected right hip injury.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code 8599-8626 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2008 and October 2008.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate both the initial service connection and subsequent initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2008 VCAA letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The initial rating issue arises from disagreement with the initial evaluation following the grant of service connection for the right genitofemoral nerve disability in a July 2008 rating decision.  Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in April 2008 prior to the July 2008 rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements and argument from his representative.  The Veteran has not identified any relevant private medical evidence.

The Veteran was also afforded June 2008 and January 2009 VA medical examinations to rate the current severity of his right hip neuropathic disorder.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Here, the June 2008 and January 2009 VA examinations are not unduly remote.  In addition, the Veteran is already at the 10 percent maximum rating for the right genitofemoral nerve.  Also, the Board is granting an additional 20 percent rating for the femoral nerve (or anterior crural nerve), to account for worsening of the neurological disability.  Therefore, a new VA examination to rate the severity of his right hip neurological disability is not warranted. 

With regard to the Veteran's Social Security Administration (SSA) records, VA can end its efforts to obtain medical records from a Federal agency, including the SSA, if the VA is informed that the requested records do not exist or further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the VA's request for the Veteran's SSA records was met with a negative response in October 2008, with an indication that the SSA was unable to locate any medical records for the Veteran.  The VA also issued a Formal Finding of Unavailability for these SSA records in October 2008  Notice of the unavailability of the SSA records was provided to the Veteran by the VA in October 2008 in compliance with 38 C.F.R. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).  There is no basis for any further pursuit of these SSA records, which are not available.  

Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.


Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis - Rating for Right Hip Neurological Disorder

The Veteran's right genitofemoral nerve neuropraxia is currently evaluated as 10 percent disabling by analogy under Diagnostic Code 8599-8630, neuritis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a.  The 10 percent initial disability rating is effective from January 16, 2008 - the day after discharge from service.  

Historically, after injuring his hip and groin on an obstacle course during service, the Veteran underwent in-service arthroscopic surgery for his right hip in March 2007.  Following the surgery, service treatment records (STRs) document pain and numbness in the right groin area radiating up to the abdomen.  This was assessed as neuropraxia from the stretching of the genitofemoral nerve during hip surgery. 

The rating criteria do not have a specific diagnostic code for genitofemoral nerve neuropraxia.  The disorder is, therefore, rated as analogous to neuritis of the ilio-inguinal nerve (Diagnostic code 8630) because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20.  In essence, the genitofemoral nerve is an unlisted condition that, because of its location, could be appropriately rated under Diagnostic Codes 8530 and 8630.  

According to the rating schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.        

The Veteran has appealed the July 2008 rating decision that granted service connection at 10 percent.  This could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others.  Id.  Here, the disability has not significantly changed, such that a uniform evaluation is warranted.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull.  38 C.F.R. § 4.120.   

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under Diagnostic Code 8630, a zero percent disability rating is warranted for mild or moderate paralysis of the ilioinguinal nerve.  A maximum 10 percent disability rating is warranted for severe to complete paralysis of the ilioinguinal nerve.  Under  Diseases of the Peripheral Nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

The 10 percent rating already assigned for right genitofemoral nerve neuropraxia is the maximum rating available under Diagnostic Code 8630.  The Veteran's symptoms include right testicle numbness, diminished sensation over the right testicle/scrotum, and a throbbing sensation in the right groin.  These symptoms are worse with prolonged walking, stair climbing, and bending.  See June 2008 VA general medical examination; January 2009 VA genitourinary examination; September 2008 Notice of Disagreement (NOD); March 2009 VA Form 9.  Since the Veteran is receiving the maximum rating available under Diagnostic Code 8630, the Veteran may only receive a higher rating under a different diagnostic code or on an extra-schedular basis.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Board notes that in a January 2009 rating decision, the Veteran was also service connected for erectile dysfunction associated with his right genitofemoral nerve injury.  He was assigned a zero percent rating under Diagnostic Code 7599-7522, deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  The Veteran was also granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  Nonetheless, the initial disability rating assigned for his erectile dysfunction disorder is not on appeal before the Board. 

However, the Board has considered whether a separate rating is warranted under any other diagnostic code for nerve impairment, as the result of the Veteran's in-service injury and surgery.  In general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Where, however, separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board emphasizes that the critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Id. 

In this regard, the Board finds that Diagnostic Code 8626 (neuritis of the anterior crural nerve (femoral) affecting motor function of the quadriceps extensor muscles) can also apply to the service-connected injury.  Under Diagnostic Code 8626, an incomplete, mild paralysis warrants a 10 percent evaluation.  An incomplete, moderate paralysis warrants a 20 percent evaluation.  An incomplete, severe paralysis warrants a 30 percent evaluation.  Finally, a complete paralysis warrants a maximum 40 percent evaluation.  See 38 C.F.R. § 4.124a.

Upon review of the evidence, separate "mild" incomplete paralysis involving the right anterior crural (femoral) nerve is demonstrated, warranting a separate 10 percent initial rating.  38 C.F.R. § 4.7.  The evidence establishes that the manifestations are consistent with mild neuropathy.  Specifically, the June 2008 VA general medical examiner assessed a "femoral" nerve injury due to the Veteran's in-service right hip derangement injury, in addition to a genitofemoral nerve injury.  A decrease in strength was noted, although later January 2009 objective testing did not substantiate this, with lower extremity pain.  The Veteran has an antalgic gait with the use of a cane.  There were significant occupational effects and "moderate" and "mild" effects on various activities of daily living.  See pages 16-17 of June 2008 VA general medical examination.  The Veteran has also credibly described pain and numbness radiating in the groin, thigh, and abdomen.  In his March 2009 Substantive Appeal, the Veteran credibly describes increased pain and constant use of a cane.  Thus, a separate, 10 percent rating is warranted under Diagnostic Code 8626 for a right femoral nerve injury.  

However, the evidence of record does not reflect a higher rating above the current 10 percent assigned for the Veteran's right femoral nerve injury.  38 C.F.R. § 4.7.  The Veteran's lay statements and the medical evidence of record document that strength was measured at 5/5 (see January 2009 VA examination), there was no atrophy, no abnormal muscle tone or bulk, and joint function was not impacted by the nerve.  There is also no evidence or allegation of complete paralysis.  Such findings do not reflect moderate or more severe neuropathy that could entitle him to a higher rating above 10 percent.  See June 2008 and January 2009 VA examinations; various lay statements submitted by the Veteran.  

In conclusion, a separate, additional 10 percent rating, but no greater, for a "mild" right femoral nerve disorder associated with the in-service right hip derangement injury, is granted.  38 C.F.R. § 4.3.   



Extra-Schedular Consideration

Initially, since the neurological rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence fails to show anything unique or unusual about the Veteran's right hip and groin neuropathy that would render the schedular criteria inadequate.  There are no additional symptoms due to his neuropathy that are not addressed by the Rating Schedule.  Moreover, to the extent that the Veteran's right hip and groin neuropathy interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In addition, the Board finds that the service-connected disability picture does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1). 
The Veteran is currently 26 years of age.  The June 2008 VA general medical examiner and the January 2009 VA genitourinary examiner noted that although there was a "significant" effect on his occupation, the Veteran still only missed less than one week of work in the last year due to his service-connected right hip problems, to include his neuropathy.  The Veteran also has various symptomatic nonservice-connected disorders.  In his March 2009 VA Form 9, the Veteran stated that he missed six days off work that particular month due to his service-connected right hip and groin.  Regardless, the totality of the evidence indicates that the Veteran's right hip / groin neuropathy does rise to the level of "marked interference with employment" to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected right hip neuropathy disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  There is no allegation or evidence of post-service inpatient treatment for his right hip neuropathy.  His post-service treatment has been solely on an outpatient basis. 

Therefore, an extraschedular referral is not warranted for the service-connected right hip neuropathy at this time.  See 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial disability rating greater than 10 percent for a right genitofemoral nerve neuropraxia is denied.

A separate, initial 10 percent disability rating for a right femoral nerve (anterior crural nerve) disorder is granted, effective January 16, 2008.  


REMAND

Before addressing the merits of the issue of an increased initial rating for a right hip disorder, status post right hip arthroscopy, the Board finds that additional development of the evidence is required.

First, the Veteran's VA treatment records on file only date to January 2009, over three years ago.  Since he has likely received additional relevant treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  These records should include an August 2008 VA magnetic resonance imaging (MRI) report for the right hip.  See Veteran's September 2008 NOD.  

Second, the Veteran must be scheduled for a VA examination to rate the current extent and severity of his service-connected right hip disorder, status post right hip arthroscopy.  In this present case, the Veteran continues to assert that his right hip disability has worsened since his last June 2008 VA examination.  See e.g., March 2009 VA Form 9; November 2012 Appellant's Brief.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2012).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his right hip disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must attempt to secure copies of complete records of all relevant VA medical treatment dated after January 2009.  The RO must also attempt to secure an August 2008 VA MRI report for the right hip, which may have been contracted to a private facility.  See Veteran's September 2008 NOD.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing additional VA treatment records and any other additional evidence, the RO/AMC must schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right hip disorder, status post right hip arthroscopy.  The purpose of this examination is to determine the current nature and extent of his right hip disorder.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  

For the right hip and thigh, the examiner must report the complete range of motion findings for the right hip and thigh disability, considering flexion, extension, abduction, adduction, and rotation.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

3.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the issue of an initial disability rating greater than 10 percent for a right hip disorder, status post right hip arthroscopy.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


